LAWS, Justice.
Upon consideration of the motion filed herein to consolidate the above-entitled causes for the limited purpose of determining the issue of insanity raised by the defendant in each of said causes, and it appearing to the Court that such consolidation is to the best interest of all parties concerned upon the basis of submitting to the jury upon such consolidation of certain limited questions in reference to such sanity, it is, by the Court, this 21st day of February, 1940,
Ordered that the said causes be, and the same hereby are, consolidated for trial upon the following issues with respect to the sanity of the defendant:
Was the defendant, Edward B. McLean, mentally competent to make a valid contract at all times between January 1, 1928 and May 29, 1933?
If the answer to the foregoing question is “No”, was the defendant mentally incompetent at all times between, the aforesaid period or was he competent to make a valid contract at some time or times during said period?
In the event you find the defendant was competent to make a valid contract at some time or times and incompetent to make a valid contract at some time or times during the same period, state at what time or times he was competent and at what time or times you find he was not competent.
It is further ordered that the plaintiffs shall be bound by the finding of the Court and jury in answer to the foregoing questions upon such consolidation, insofar as any issue of mental incapacity to make the contract sued on by each plaintiff was concerned.
It is further ordered that the remaining issues raised by the pleadings in the several suits hereby consolidated for this limited purpose be, and the same hereby are, reserved for separate admission after the final judgment of this Court is rendered upon the consolidation hereby made.